As filed with the Securities and Exchange Commission on November 25, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Charter Communications, Inc. (Exact name of registrant as specified in its charter) Delaware 43-1857213 (State or other jurisdiction of incorporaton or organization) (I.R.S. Employer Identification No.) 12405 Powerscourt Drive St. Louis, Missouri 63131 (Address of Principal Executive Offices) (Zip Code) Charter Communications, Inc. 2009 Stock Incentive Plan (Full title of the plan) Gregory L. Doody Chief Restructuring Officer and General Counsel Charter
